DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 02/22/2021 is accepted and entered. Applicant’s amendments to the claims have overcome the 112 rejections and the 112 rejections have been withdrawn.
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
Regarding Claim 22, Applicant alleges that the combination of Ghelli/Steg does not teach a blood collection chamber with a guide surface having ribs, wherein at least one of the ribs includes a top section and two legs extending from the top section in a downward direction. Applicant states that Steg actually teaches the shape of the base, which is complementary to the cone shaped nozzle. However, the specification of Steg in Col. 5 lines 15-25 provides adequate motivation for one of ordinary skill in the art to modify the ribs of Ghelli to have a center peak and two downwardly extending legs, as the presence of the center peak and the shape of the base is taught to reduce fluid turbulence and bubble formation. 
Regarding Claim 34, Applicant alleges that Ghelli does not teach drainage holes forming a circular array in the blood-collection chamber. Applicant alleges that Ghelli only teaches one drainage hole. However, the openings in each protrusion that define 
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34-36, 39, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghelli et al (US 2007/0293805).
Regarding Claim 34, Ghelli discloses an apparatus (venous reservoir 1, Fig. 2) comprising:
a blood-flow-management assembly (diaphragm 12, Figs. 2-3) shaped to define a cylindrical aperture (hole 12a, Figs. 2-3) for receiving a venous blood tube (central coupling 11, Fig. 2),
wherein the assembly (12, Figs. 2-3) includes a blood collector (see Images 1 and 2; labelled as blood collection chamber) having a plurality of drainage holes (see 

    PNG
    media_image1.png
    821
    547
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 2 of Ghelli

    PNG
    media_image2.png
    275
    502
    media_image2.png
    Greyscale

Image 2: Annotated Fig. 3 of Ghelli

Regarding Claim 35, Ghelli discloses the guide surface (18, Figs. 2 and 4) includes ribs (longitudinal vanes 19, Figs. 2 and 4) protruding from the surface (18, Figs. 2 and 4) to manage blood flow along the guide surface (¶ [0016]).
Regarding Claim 36, Ghelli discloses the ribs (19, Figs. 2 and 4) and guide surface (18, Figs. 2 and 4) are integral with each other (as seen in Figs. 2 and 4, the ribs are part of the guide surface).
Regarding Claim 39, Ghelli discloses the blood-collection chamber is bowl shaped (as seen in Images 1 and 2, the area forms a generally bowl shaped chamber).
Regarding Claim 41, Ghelli discloses the guide surface (18, Fig. 2) defines an outer diameter, and wherein an outer diameter at a top of the guide surface near the blood collector is smaller than an outer diameter of the guide surface at a bottom of the guide surface (as seen in Fig. 2, the conical body gets larger as you move from the top to the bottom, which is the definition of a cone).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 25, 27, 30, 31, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ghelli et al (US 2007/0293805) in view of Steg (US 6322546).
Regarding Claim 22, Ghelli discloses a blood reservoir (venous reservoir 1, Fig. 2) comprising:
a housing (enclosure 2, Fig. 2) having a venous inlet (see Image 1) and a vent inlet (see Image 1);
a venous tube (central coupling 11, Fig. 2) in fluid communication with the venous inlet (see Image 1);

the blood-handling assembly (12, Fig. 12) positioned within the housing (2, Fig. 2) and including a blood-collection chamber (see Image 1) defining drainage holes (see Image 1) for directing blood to a guide surface (conical body 18, Fig. 2);
the guide surface (18, Fig. 2) including ribs (longitudinal vanes 19, Figs. 2 and 4) protruding from the guide surface (18, Figs. 2 and 4) and configured to manage blood flow along the guide surface (¶ [0016]).
Ghelli is silent whether at least one of the ribs includes a top section and two legs extending from the top section in a downward direction, wherein a distance between the legs increases at the legs extend in the downward direction.
Steg teaches a fluid control conduit usable for venous blood reservoirs, thus being in the same field of endeavor, where the base exhibits a central peak and two legs that increase in separation as the legs extending in the downward direction (as seen in Fig. 2; Col. 5 lines 15-25). The structure of the base in this manner decreases the blood velocity and reduces blood turbulence and bubble formation (Col. 5 lines 15-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the ribs of Ghelli to have a top section and two legs extending from the top section in a downward direction, wherein the distance between the legs increases as the legs extend in the downward direction. One of ordinary skill in the art would be motivated to make this modification 
Regarding Claim 25, Ghelli discloses the blood-handling assembly (12, Figs. 2-3) is shaped to define a cylindrical aperture (hole 12a, Figs. 2-3) that surrounds at least a portion of the venous tube (11, Fig. 2).
Regarding Claim 27, Ghelli discloses the drainage holes (see Image 1) form a circular array in the blood-collection chamber (see Image 2).
Regarding Claim 30, Ghelli discloses the blood-collection chamber is bowl shaped (as seen in Images 1 and 2, the area forms a generally bowl shaped chamber).
Regarding Claim 31, Ghelli discloses a filtering assembly (filtering mass 3, Fig. 2) disposed within the housing (2, Fig. 2) and shaped to define an internal cavity (see Image 1), wherein the blood-handling assembly (12, Figs. 2-3) is positioned within the internal cavity (as seen in Image 1, the filtering mass surrounds the diaphragm 12, and therefore the diaphragm is within the internal cavity defined by the filtering mass).
Regarding 37 and 38, Ghelli is silent whether at least one of the ribs includes a top section and two legs extending from the top section in a downward direction, wherein a distance between the legs increases at the legs extend in the downward direction.
Steg teaches a fluid control conduit usable for venous blood reservoirs, thus being in the same field of endeavor, where the base exhibits a central peak and two legs that increase in separation as the legs extending in the downward direction (as seen in Fig. 2; Col. 5 lines 15-25). The structure of the base in this manner decreases 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the ribs of Ghelli to have a top section and two legs extending from the top section in a downward direction, wherein the distance between the legs increases as the legs extend in the downward direction. One of ordinary skill in the art would be motivated to make this modification because the structure of Steg decreases the blood velocity and reduces blood turbulence and bubble formation (as motivated by Steg Col. 5 lines 15-25).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ghelli et al (US 2007/0293805) in view of Oshiyama (US 4976708).
Regarding Claim 26, Ghelli is silent whether the drainage holes are sized to prevent foam from entering an area of the blood reservoir below the blood-collection chamber.
Oshiyama teaches a blood reservoir, thus being in the same field of endeavor, with apertures (195, Fig. 3) that are sized to prevent foam (bubbles, Col. 8 lines 36-46) from passing through the apertures and entering the area of the blood reservoir below (Col. 8 lines 36-46).
Therefore, it would have been obvious to modify the size of the drainage holes of Ghelli to be appropriately sized to prevent bubbles/foam from passing through to the area of the blood reservoir below the drainage holes (Col. 8 lines 36-46).
Claims 28, 29, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ghelli et al (US 2007/0293805) in view of Steg (US 6322546) further in view of Silvestri et al (US 2013/0017119).
Regarding Claim 28, Ghelli/Steg is silent regarding a defoamer surrounding the blood-collection chamber. 
Silvestri teaches a blood reservoir, thus being in the same field of endeavor, with a defoamer (66, Fig. 3A) surrounding the blood collection chamber (see Image 3). The defoamer allows foam to be removed from the blood (¶ [0040]).
Therefore, it would have been obvious to modify the device of Ghelli to include a defoamer surrounding the blood collection chamber to allow foam to be removed from the collected blood (as motivated by ¶ [0040]).

    PNG
    media_image3.png
    597
    448
    media_image3.png
    Greyscale

Image 3: Annotated Fig. 3A of Silvestri
Regarding Claim 29, Ghelli/Steg is silent whether the blood-handling assembly is dimensioned to allow contact of blood with the defoamer only when blood foam is present in a filter assembly. 

Therefore, it would have been obvious to modify the device of Ghelli to have the blood-handling assembly dimensioned to allow contact of blood with the defoamer only when blood foam is present in a filter assembly.
Regarding Claim 32, Ghelli/Steg is silent regarding a releasable barrier configured and arranged to separate activated and non-activated sections of the blood reservoir.
Silvestri teaches a blood reservoir with a releasable barrier (52, Fig. 3A) configured and arranged to separate activated and non-activated sections of the blood reservoir (¶ [0013, 0049]). The barrier separates the blood in the non-activated section from the blood in the activated section, allowing different blood levels to exist in each section (¶ [0013, 0049]).
Therefore, it would have been obvious to modify the blood reservoir of Ghelli to have two sections, one for activated blood and one for non-activated blood, and to separate them with a releasable barrier. This allows “dirty” and “clean” blood to be kept separate within the reservoir, and for each section to have different blood levels (as motivated by Silvestri ¶ [0013, 0049]).
Claim 33, Ghelli/Steg is silent whether the blood-handling assembly is positioned in the non-activated blood section.
Silvestri teaches a blood-handling assembly (filtering assembly 48, Fig. 3A) within the non-activated section (26, Fig. 3A). This allows the blood to be filtered in the non-activated section (¶ [0040]).
Therefore, it would have been obvious to modify the blood reservoir of Ghelli/Silvestri to have the blood-handling assembly located within the non-activated section (as motivated by Silvestri ¶ [0040]).
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Ghelli et al (US 2007/0293805) in view of Steg (US 6322546) further in view of Oshiyama (US 4976708).
Regarding Claim 42, Ghelli/Steg is silent whether the drainage holes are sized to prevent foam from entering an area of the blood reservoir below the blood-collection chamber.
Oshiyama teaches a blood reservoir, thus being in the same field of endeavor, with apertures (195, Fig. 3) that are sized to prevent foam (bubbles, Col. 8 lines 36-46) from passing through the apertures and entering the area of the blood reservoir below (Col. 8 lines 36-46).
Therefore, it would have been obvious to modify the size of the drainage holes of Ghelli to be appropriately sized to prevent bubbles/foam from passing through to the area of the blood reservoir below the drainage holes (Col. 8 lines 36-46).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JESSICA R ARBLE/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781